Case 4:19-cv-00096-ALM-CAN Document 13 Filed 03/29/19 Page 1 of 3 PageID #: 50



                       UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF TEXAS                                     m 2 9 2019

   CRAIG CUNNINGHAM                                 §
   Plaintiff,                                       §
                                                    §
   v.                                               § Case 4:19-cv-00096-ALM-CAN
                                                    §
   Air Voice, Inc                                   §
   Defendants                                       §
                                                    §
                                                    §
                                                    I

                    PLAINTIFF*S Motion to Strike the Defen ant s answer

   1. The Plaintiff hereby files this motion to strike the defendant s.answer.

   The Defendants answer is improper as the parties filing it are not licensed attorney s

                                                 in Texas


   2. As an i itial threhsold matter, the pleading filed is appears to be filed on behalf of a
          corporation by a non-attorney. A corporation must be represented in court by a

          licensed Texas attorney, and it is improper for a corporate officer to file a

            leading on behalf of his corporation.

    The Defendant’s are in default and filing an answer i untimely and should not be

                                        considered by the court


   3. The Defendants were properly served and the return of service is on file with the

          court. The Defendants have failed to answer within the defined timeframe, and as

          such are in def ult by the clerk. Filing an answer after a default is issued is

          i proper and does not cure the default by the defend nts. The ans er should be
          stricken on this basis or not considered by the court.


                         The Plaintiff has not sued the wron party.


   4. The Plaintiff intended to sue Air Voice Inc., and properly sued, served, and defaulted

          the correct party.
Case 4:19-cv-00096-ALM-CAN Document 13 Filed 03/29/19 Page 2 of 3 PageID #: 51




                            y


                                Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075


   3/29/2019 615-348-1977
Case 4:19-cv-00096-ALM-CAN Document 13 Filed 03/29/19 Page 3 of 3 PageID #: 52



                         UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF TEXAS

   CRAIG CUNNINGHAM,                               §
   Plaintiff,                                      §
                                                   §
   V.
                                                   §
                                                   § Case 4:19-cv-00096-ALM-CAN
    Air Voice, Inc                                 §o
                                                   s
   Defendants.                                     §
                                                   §
                                                   §



                                       Certificate of Service

   I certify that a true copy of the foregoing was sent via usps first class mail to the
   defendants in this case.




        -raig OHTirimg
                                     Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075


   3/29/2019 615-348-1977
